464 F.2d 1393
175 U.S.P.Q. 391
KEN WIRE & METAL PRODUCTS, INC., Appellant,v.COLUMBIA BROADCASTING SYSTEMS, INC., Appellee.
No. 8, Docket 72-1116.
United States Court of Appeals,
Second Circuit.
Argued Sept. 19, 1972.Decided Sept. 26, 1972.

Appeal from the United States District Court for the Southern District of New York, Charles H. Tenney, Judge.
William R. Liberman, New York City, for appellant.
Gerald Walpin, New York City, for appellee.
Before SMITH, KAUFMAN and MANSFIELD, Circuit Judges.
PER CURIAM:


1
The prior art fully anticipated the appellant's patent.  The judgment is affirmed on the basis of Judge Tenney's opinion below. 338 F.Supp. 624 (1971).